 



Exhibit 10.2

EXECUTION COPY
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of March 31, 2006 by and among Omega Wire, Inc. (successor by merger with Camden
Wire Co., Inc., International Wire Rome Operations, Inc. and OWI Corporation), a
Delaware corporation (“Omega”), IWG Resources, LLC, a Nevada limited liability
company (“Resources”) and Wire Technologies, Inc., an Indiana corporation (“Wire
Technologies”, and together with Omega and Resources, each individually a
“Borrower” and collectively, “Borrowers”), IWG High Performance Conductors, Inc.
(formerly known as Phelps Dodge High Performance Conductors of SC & GA, Inc.), a
New York Corporation (“HPC” or “New Guarantor”) and International Wire Group,
Inc., a Delaware corporation (“Parent” or “Existing Guarantor” and together with
New Guarantor, each individually a “Guarantor” and collectively, “Guarantors”),
the parties to the Loan Agreement (as hereinafter defined) as lenders (each
individually, a “Lender” and collectively, “Lenders”) and Silver Point Finance,
LLC, a Delaware limited liability company, in its capacity as agent for Lenders
(in such capacity, “Agent”).
W I T N E S S E T H
     WHEREAS, Agent, Lenders, Borrowers and Existing Guarantor, have entered
into financing arrangements pursuant to which Lenders (or Agent on behalf of
Lenders) have made loans to Borrowers as set forth in the Loan and Security
Agreement, dated October 20, 2004, by and among Agent, Lenders, Borrowers and
Existing Guarantor (as the same may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other agreements, documents and instruments referred to therein or at any
time executed and/or delivered in connection therewith or related thereto (all
of the foregoing, including the Loan Agreement, as the same now existing or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);
     WHEREAS, Borrowers and Guarantors have advised Agent and Lenders that
Parent has entered into the Stock Purchase Agreement, dated as of March 4, 2006,
between Phelps Dodge Corporation, a New York corporation, as seller, and Parent,
as purchaser, as amended by Amendment No. 1 to Stock Purchase Agreement dated as
of March 31, 2006 (as in effect on the date hereof, the “Stock Purchase
Agreement”), pursuant to which Parent will purchase all of the outstanding
capital stock of New Guarantor, which consists of 316,420 shares of common
stock, par value $1.00 per share (the “New Guarantor Stock Acquisition”);
     WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders
amend the Loan Agreement, effective as of the consummation of the New Guarantor
Stock Acquisition, to provide that New Guarantor becomes an additional Guarantor
party signatory to the Loan Agreement, and in connection therewith have
requested that the Loan Agreement be amended in order to (a) add New Guarantor
as an additional Guarantor, subject to the provisions set forth herein and in
the Loan Agreement, and (b) add the grant by New Guarantor, to Agent, for itself
and the benefit of Lenders, of a security interest in and lien upon the assets
and properties of New Guarantor and make certain other amendments to the Loan
Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, by this Amendment, Agent, Lenders, Borrowers and Guarantors desire
and intend to evidence such amendments.
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
and covenants set forth herein, and for other good and valuable consideration,
the adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1. Definitions.
          1.1 Interpretation. For purposes of this Amendment, all terms used
herein shall have the respective meanings assigned thereto in the Loan
Agreement, unless otherwise defined herein.
          1.2 Additional Definitions. As used herein, the following terms shall
have the meanings given to them below, and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:
               (a) “Amendment No. 1” shall mean Amendment No. 1 to Loan and
Security Agreement, dated as of March 31, 2006, by and among Borrowers,
Guarantors, Agent and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
               (b) “Amendment No. 1 Effective Date” shall mean March 31, 2006.
               (c) “HPC Collateral” shall mean the assets and properties of New
Guarantor at any time subject to the security interest or lien of Agent,
including the assets and properties described in Section 4 of Amendment No. 1.
               (d) “New Guarantor Supplemental Agreements” shall mean,
collectively, the following (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced): (i) the
Information Certificate of New Guarantor referred to in Section 1.3(e) of
Amendment No. 1, (ii) Amendment No. 1 to Pledge and Security Agreement by Parent
in favor of Agent, (iii) Trademark Collateral Assignment and Security Agreement
by and between New Guarantor and Agent, (iv) Patent Collateral Assignment and
Security Agreement by and between New Guarantor and Agent, and (v) UCC financing
statement by and between New Guarantor, as debtor, and Agent, as secured party.
               (e) “Working Capital Loan Amendment” shall mean the Amendment
No. 1 to Loan and Security Agreement, dated as of the date hereof, by and among
the Borrowers, HPC, as a new borrower, Parent, the lenders party to the Working
Capital Loan Agreement and the Working Capital Agent.
          1.3 Amendments to Definitions.
               (a) All references to the term “Collateral” in the Loan Agreement
or any of the other Financing Agreements shall be deemed and each such reference
is hereby amended to include, in addition and not in limitation, the assets and
properties of New Guarantor at any time subject to the security interest or lien
of Agent, including the HPC Collateral.

2



--------------------------------------------------------------------------------



 



               (b) The definition of “Borrowing Base” set forth in Section 1.15
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.15 “Borrowing Base” shall have the meaning given to such term in the Working
Capital Loan Agreement, as amended by the Working Capital Loan Amendment, and as
in effect on the Amendment No. 1 Effective Date (as defined in the Working
Capital Loan Amendment) (with each defined term used in such definition of
Borrowing Base having the meaning given to such term in the Working Capital Loan
Agreement, as amended by the Working Capital Loan Amendment, and as in effect on
the Amendment No. 1 Effective Date (as defined in the Working Capital Loan
Amendment).”
               (c) The definition of “EBITDA” set forth in Section 1.38 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.38 “EBITDA” shall mean, with respect to Parent and its Subsidiaries for any
period, Consolidated Net Income of Parent and its Subsidiaries for such period
plus (a) without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (i) total
income and franchise tax expense, (ii) interest expense (including losses with
respect to interest rate Hedging Agreements), amortization or writeoff of debt
discount and debt issuance costs and commissions and discounts and other fees
and charges associated with Indebtedness, (iii) depreciation and amortization
expense, (iv) amortization or impairment of intangibles (including, but not
limited to, goodwill), (v) other noncash charges (including, but not limited to,
currency losses), (vi) any extraordinary losses in accordance with GAAP, losses
from any discontinued operations relating to the Hose Claims in aggregate amount
not to exceed on a cumulative basis $1,000,000 for Parent’s and its
Subsidiaries’ 2004 fiscal year and all subsequent fiscal years, noncash losses
from discontinued operations related to the sales of assets, and unusual noncash
losses (including any such losses on sales or impairment of assets other than
inventory sold in the ordinary course of business), (vii) costs and charges
accrued during such period related to the closing of operations at locations
described on Schedule 1.38, not to exceed on a cumulative aggregate basis
$4,500,000 for Parent’s and its Subsidiaries’ 2004 fiscal year and all
subsequent fiscal years, or related to the relocation of equipment among plants,
not to exceed on a cumulative aggregate basis $400,000 for Parent’s and its
Subsidiaries’ 2004 fiscal year and all subsequent fiscal years, (viii) any
non-operational costs and charges accrued during such period related to the
restructuring contemplated by the Chapter 11 Cases (such costs and charges to
consist primarily of, but not be limited to, KERP payments, severance payments
for Hanley Partners employees, professional fees, printing fees and financing
fees) in an aggregate amount not to exceed $17,800,000 for Parent’s and its
Subsidiaries’ 2004 fiscal year, (ix) severance payments paid in cash during the
2005 and 2006 fiscal years to the former chief executive officer of Parent,
pursuant to a written employment agreement between Parent and such Person (as in
effect on the date of execution thereof), and (x) expenses paid in cash in
connection with the sale of the Insulated Wire Division

3



--------------------------------------------------------------------------------



 



(whether by merger, stock or asset sale or other transactions, in one or more
transactions) and directly related to the consummation of such sale (including,
but not limited to, severance and retention plans), provided that the aggregate
amount of the severance payments and expenses included in clauses (ix) and
(x) above shall not exceed $10,500,000, plus (b) the Applicable Percentage of
Pro Forma Cost Savings, minus (c) without duplication, (i) any extraordinary and
unusual gains (including gains on the sales of assets, other than inventory sold
in the ordinary course of business), (ii) noncash gains (including currency
gains) and (iii) interest income (including gains with respect to interest rate
Hedging Agreements) included in Consolidated Net Income.”
               (d) The definition of “Guarantors” set forth in Section 1.65 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.65 “Guarantors” shall mean, collectively, the Parent, IWG High Performance
Conductors, Inc. (formerly known as Phelps Dodge High Performance Conductors of
SC & GA, Inc.), and any other Person that hereafter guarantees the payment and
performance of the Obligations (together with their respective successors and
assigns); each sometimes being referred to herein individually as a
“Guarantor”.”
               (e) The definition of “Specified Sale” set forth in Section 1.131
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.131 “Specified Sale” shall mean the sale, transfer, abandonment or other
disposition (whether by merger, stock or asset sale or other transaction, in one
or more transactions) of the Insulated Wire Division.”
               (f) All references to the term “Information Certificate” in the
Loan Agreement or any of the other Financing Agreements shall be deemed and each
such reference is hereby amended to include, in addition and not in limitation,
such Information Certificate included as part of Exhibit B to the Working
Capital Loan Agreement, and shall be incorporated herein by reference thereto.
Section 2. Consent to New Guarantor Stock Acquisition and Use of Revolving
Loans. Borrowers and New Guarantor have advised Agent and Lenders that, in order
for Parent to consummate the New Guarantor Stock Acquisition, (a) Borrowers
and/or New Guarantor propose to make intercompany loans, dividends or
distributions to Parent in the approximate aggregate principal amount of
$50,000,000 and (b) Parent shall in turn utilize the proceeds of such
intercompany loans, dividends or distributions to consummate the New Guarantor
Stock Acquisition in accordance with the terms of the Stock Purchase Agreement.
At Borrowers’ and Parent’s request, Required Lenders hereby consent to the
foregoing transactions and waive any term or provision of Sections 9.10(g)(iii)
and 9.10(n)(iv) of the Loan Agreement that would otherwise prohibit such
transactions. In addition, and as one time financial accommodation to the
Borrowers and Parent, Required Lenders hereby acknowledge and agree that the New
Guarantor Stock Acquisition shall not constitute a Permitted Acquisition for the
purposes of Section 9.10(n) of the Loan Agreement, and the consideration paid in
connection with such New

4



--------------------------------------------------------------------------------



 



Guarantor Stock Acquisition shall not be included in the Permitted Acquisition
cap as set forth in Section 9.10(n)(iii) of the Loan Agreement.
Section 3. Assumption of Obligations; Amendments to Guarantees and Financing
Agreements.
          3.1 New Guarantor hereby expressly (i) agrees to perform, comply with
and be bound by all terms, conditions and covenants of the Loan Agreement and
the other Financing Agreements applicable to Existing Guarantor, with the same
force and effect as if New Guarantor had originally executed and been an
original Guarantor signatory to the Loan Agreement and the other Financing
Agreements, (ii) is deemed to make as to itself and Existing Guarantor, and is,
in all respects, bound by all representations and warranties made by Existing
Guarantor to Agent and Lenders set forth in the Loan Agreement or in any of the
other Financing Agreements, (iii) agrees that Agent, for itself and the benefit
of Lenders, shall have all rights, remedies and interests, including security
interests in and liens upon the Collateral granted to Agent pursuant to
Section 4 hereof, under and pursuant to the Loan Agreement and the other
Financing Agreements, with the same force and effect as Agent, for itself and
the benefit of Lenders, has with respect to Existing Guarantor and its
respective assets and properties, as if New Guarantor had originally executed
and had been an original Guarantor signatory, as the case may be, to the Loan
Agreement and the other Financing Agreements, and (iv) assumes and agrees to be
directly liable to Agent and Lenders for all Obligations under, contained in, or
arising pursuant to the Loan Agreement or any of the other Financing Agreements
to the same extent as if New Guarantor had originally executed and had been an
original Guarantor signatory, as the case may be, to the Loan Agreement and the
other Financing Agreements. By its signature below, New Guarantor hereby becomes
a party to the Loan Agreement.
          3.2 Each Borrower, in its capacity as a Guarantor of the payment and
performance of the Obligations of the other Borrowers, and Existing Guarantor
hereby agrees that the Guarantee, dated October 20, 2004, by the Borrowers and
Existing Guarantor in favor of Agent (the “Existing Guarantee”) is hereby
amended to include New Guarantor as an additional guarantor party signatory
thereto, and New Guarantor hereby agrees that the Existing Guarantee is hereby
amended to include New Guarantor as an additional guarantor party signatory
thereto. New Guarantor hereby expressly (a) assumes and agrees to be directly
liable to Agent and Lenders, jointly and severally with Existing Guarantor and
Borrowers signatories thereto, for payment and performance of all Obligations
(as defined in the Existing Guarantee), (b) agrees to perform, comply with and
be bound by all terms, conditions and covenants of the Existing Guarantee with
the same force and effect as if New Guarantor had originally executed and been
an original party signatory to the Existing Guarantee as a Guarantor, and
(c) agrees that Agent and Lenders shall have all rights, remedies and interests
with respect to New Guarantor and its property under the Existing Guarantee with
the same force and effect as if New Guarantor had originally executed and been
an original party signatory as a Guarantor to the Existing Guarantee.
Section 4. Grant of Security Interest by New Guarantor. Without limiting the
provisions of Section 4 hereof, the Loan Agreement and the other Financing
Agreements, to secure payment and performance of all Obligations, New Guarantor
hereby grants to Agent, for itself and the benefit of Lenders, a continuing
security interest in, a lien upon, and a right of set off against, and hereby
assigns to Agent, for itself and the benefit of Lenders, as security, all
(except as

5



--------------------------------------------------------------------------------



 



provided below) personal and real property and fixtures, and interests in
property and fixtures, of New Guarantor, whether now owned or hereafter acquired
or existing, and wherever located (together with all other collateral security
for the Obligations at any time granted to or held or acquired by Agent or any
Lender), including:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, all
Intellectual Property and all intercompany loans and Receivables owing by any of
New Guarantor’s foreign subsidiaries to New Guarantor;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all Real Property and fixtures;
          (e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
          (f) all instruments, including, without limitation, all promissory
notes (including, without limitations, any notes evidencing intercompany loans
and Receivables owing by any of New Guarantor’s foreign Subsidiaries to New
Guarantor);
          (g) all documents;
          (h) all deposit accounts;
          (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (j) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
          (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts; limited, however, to (A) all
non-voting, and only 65% of the voting, issued and outstanding shares of the
Capital Stock of each first-tier Subsidiary of New Guarantor that is
incorporated or formed outside of the United States of America and (B) 65% of
the issued and outstanding interests in each first tier Subsidiary of New
Guarantor that is treated as a disregarded entity for U.S. federal income tax
purposes that owns directly or indirectly any Capital Stock of a “controlled
foreign corporation” (as described in Section 957 of the Code), and (ii) monies,
credit balances, deposits and other property of New Guarantor now or hereafter

6



--------------------------------------------------------------------------------



 



          held or received by or in transit to Agent, any Lender or its
Affiliates or at any other depository or other institution from or for the
account of New Guarantor, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;
          (l) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
          (m) to the extent not otherwise described above, all Receivables;
          (n) all Records; and
          (o) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
     Notwithstanding anything to the contrary contained in this Section 4, the
foregoing grant of security interest shall not attach to or encompass, and the
Collateral shall not include, any lease, license, contract, property rights,
Intellectual Property or agreement to which New Guarantor is a party or any of
its rights or interest thereunder if and for so long as the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of New
Guarantor therein or (ii) in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights, or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity),
provided however that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and to the extent severable, shall attach immediately to any
portion of such lease, license, contract, property rights, intellectual property
or agreement that does not result in any of the consequences specified in (i) or
(ii) above (such assets and properties being collectively referred to herein as
“New Guarantor Restricted Assets”); provided, that, (a) Agent, for the benefit
of itself and Lenders, shall have a security interest in all proceeds at any
time arising from New Guarantor Restricted Assets and (b) at such time as any
New Guarantor Restricted Asset is no longer subject to the contractual or other
legal impediment to New Guarantor’s grant of a security interest therein to
Agent (a “New Guarantor Non-Restricted Asset”), then New Guarantor shall be
deemed to have thereupon, without further act by New Guarantor, Agent or
Lenders, automatically granted a security interest to Agent in such New
Guarantor Non-Restricted Asset and such New Guarantor Non-Restricted Asset shall
thereupon constitute Collateral.
Section 5. Acknowledgment. Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that on the date hereof, the security interests in and liens
upon the assets and properties of each Borrower and Existing Guarantor in favor
of Agent, for itself and the benefit of Lenders, shall continue to be, and the
security interests in and liens upon the assets and properties of New Guarantor
in favor of Agent, for itself and the benefit of Lenders, shall be, valid and
perfected first priority liens and security interests.

7



--------------------------------------------------------------------------------



 



Section 6. Other Amendments. The Loan Agreement is hereby further amended as
follows:
          6.1 Schedules.
               (a) The Loan Agreement is hereby amended by deleting
Schedule 1.74 in its entirety and replacing it with a new Schedule 1.74 in the
form attached to this Amendment as Exhibit B.
               (b) The Loan Agreement is hereby amended by deleting
Schedule 1.88 in its entirety and replacing it with a new Schedule 1.88 in the
form attached to this Amendment as Exhibit C.
          6.2 Subsidiaries. Section 8.12 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
“(a) Except as expressly permitted hereunder, including the rights of Borrowers
to make investments to the extent permitted by Section 9.10, no Borrower or
Guarantor has any direct or indirect Subsidiaries or is engaged in any joint
venture or partnership except as set forth in Schedule 8.12 to the Information
Certificate.
(b) Except as expressly permitted hereunder, each Borrower and Guarantor is the
record and beneficial owner of all of the issued and outstanding shares of
Capital Stock of each of the Subsidiaries listed on Schedule 8.12 to the
Information Certificate as being owned by such Borrower or Guarantor and there
are no proxies, irrevocable or otherwise, with respect to such shares and no
equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of its Capital Stock or securities convertible into or
exchangeable for such shares (subject in each of the foregoing cases to the
rights of Borrowers and Guarantors to issue additional shares of Capital Stock
in accordance with Section 9.7(b)).
(c) Except as expressly permitted hereunder, the issued and outstanding shares
of Capital Stock of each Borrower and Guarantor are directly and beneficially
owned and held by the persons indicated in the Information Certificate (subject
in each of the foregoing cases to the rights of Borrowers and Guarantors to
issue additional shares of Capital Stock in accordance with Section 9.7(b)), and
in each case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except as disclosed in writing to Agent prior to the date hereof or
permitted by Section 9.8.
(d) The Borrowers and Guarantors taken as a whole, are Solvent and will continue
to be Solvent after the creation of the obligations, the security interests of
Agent and the other transactions contemplated hereunder. ”

8



--------------------------------------------------------------------------------



 



          6.3 Indebtedness Covenant.
               (a) Section 9.9(f) of the Loan Agreement is hereby amended by
deleting the sentence in the paranthesis in the third and fourth lines thereof
and replacing same with the following sentence:
“ (provided that no such refinancing, refunding, extension, renewal or
replacements increase the principal amount thereof in effect as of the Amendment
No. 1 Effective Date (as defined in the Working Capital Loan Amendment).”
               (b) Section 9.9 of the Loan Agreement is hereby amended by adding
the following clauses at the end of such Section:
“(n) to the extent it constitutes Indebtedness, any Indebtedness incurred in
connection with the price adjustment, contingency payment, the copper purchase
and the financial assurance set forth in Sections 1.4, 1.5, 1.6 and 4.10 of the
Stock Purchase Agreement.
(o) any Indebtedness incurred in connection with Section 2 of Amendment No. 1.”
          6.4 Loans, Investments, Etc. Covenant. Section 9.10 of the Loan
Agreement is amended by adding the following clauses at the end of such Section:
“(q) the acquisition contemplated by the New Guarantor Stock Acquisition; and
(r) any loans or investments made to Parent in connection with the New Guarantor
Stock Acquisition.”
Section 7. Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the other
Financing Agreements, each Borrower and Guarantor (including New Guarantor),
jointly and severally, hereby represents, warrants and covenants with and to
Agent and Lenders as follows (which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof):
          7.1 New Guarantor Stock Acquisition. Parent has consummated the New
Guarantor Stock Acquisition in accordance with the terms and conditions of the
Stock Purchase Agreement, as in effect on the date of execution thereof, and
Parent owns all of the issued and outstanding shares of Capital Stock of New
Guarantor.
          7.2 Corporate Power and Authority. This Amendment and each other
agreement or instrument to be executed and delivered by each Borrower and
Guarantor have been duly authorized, executed and delivered by all necessary
action on the part of such Borrower or Guarantor which is a party hereto and
thereto and, if necessary, its stockholders, and is in full force and effect as
of the date hereof, as the case may be, and the agreements and obligations of
each Borrower and Guarantor contained herein and therein constitute legal, valid
and binding

9



--------------------------------------------------------------------------------



 



obligations of such Borrower or Guarantor enforceable against it in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity.
          7.3 Consents; Approvals. No material action of, or filing with, or
consent of any Governmental Authority (other than the filing of UCC financing
statements and mortgages), and no material approval or consent of any other
party, is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance of this Amendment and the transactions
contemplated hereby.
          7.4 No Event of Default. As of the date hereof, and after giving
effect to the consummation of the New Guarantor Stock Acquisition and the
provisions of this Amendment, no Default or Event of Default, exists or has
occurred and is continuing. All of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements, are true and correct
in all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date.
          7.5 Violation of Law. None of the transactions contemplated by this
Amendment violate or will violate any applicable material law or regulation, or
do or will give rise to a default or breach under any material agreement to
which any Borrower or Guarantor (including New Guarantor) is a party or by which
any material property of any Borrower or Guarantor (including New Guarantor) is
bound.
          7.6 Further Assurances.
               (a) Borrowers and Guarantors shall take such steps and execute
and deliver, and cause to be executed and delivered, to Agent, such additional
UCC financing statements, and other and further agreements, documents and
instruments as Agent may require in order to more fully evidence, perfect and
protect Agent’s first priority security interest in the Collateral (including
the Collateral of New Guarantor).
               (b) On or prior to April 25, 2006 (or such later date as Agent
may agree in its reasonable discretion), Agent shall have received, in form and
substance reasonably satisfactory to Agent, a duly executed Mortgage with
respect to the Real Property located in Inman, South Carolina, for filing with
the appropriate Governmental Authority in South Carolina, duly executed by New
Guarantor, subject only to security interests, liens and the encumbrances
permitted by Section 9.8 of the Loan Agreement.
               (c) On or prior to April 25, 2006 (or such later date as Agent
may agree in its reasonable discretion), Agent shall have received, in form and
substance reasonably satisfactory to Agent, a duly executed Negative Pledge with
respect to the Real Property owned by New Guarantor located in Trenton, Georgia
(the “Trenton, Georgia Real Property”), for filing with the appropriate
Governmental Authority in Georgia, duly executed by New Guarantor, subject only
to security interests, liens and the encumbrances permitted by Section 9.8 of
the Loan

10



--------------------------------------------------------------------------------



 



Agreement. With respect to the “Trenton, Georgia Real Property”, Agent and
Lenders agree that Agent and Lenders will not require New Guarantor to comply
with the provisions of Section 9.20 of the Loan Agreement.
Section 8. Conditions Precedent. The amendments set forth herein shall be
effective upon the satisfaction of each of the following conditions precedent in
a manner reasonably satisfactory to Agent:
          8.1 Agent shall have received an original or facsimile of this
Amendment, duly authorized, executed and delivered by Borrowers and Guarantors;
          8.2 Agent shall have received, in form and substance reasonably
satisfactory to Agent, each of the New Guarantor Supplemental Agreements, as
duly authorized, executed and delivered by the parties thereto;
          8.3 Agent shall have received, in form and substance reasonably
satisfactory to Agent, a true, correct and complete copy of the Stock Purchase
Agreement, duly authorized, executed and delivered by the parties thereto, and
evidence reasonably satisfactory to Agent that the New Guarantor Stock
Acquisition has been consummated in accordance with the terms of the Stock
Purchase Agreement, as in effect on the date of execution thereof;
          8.4 Parent shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent, an amendment to the Pledge and Security
Agreement previously executed by Parent in favor of Agent;
          8.5 Agent shall have received from New Guarantor (a) a copy of the
Certificate of Incorporation for New Guarantor, and all amendments thereto,
certificated by the Secretary of State of its jurisdiction of incorporation as
of the most recent practicable date certifying that each of the foregoing
documents remains in full force and effect and has not been modified or amended,
except as described therein, (b) a copy of its By-Laws, certified by the
Secretary of New Guarantor, and (c) a certificate from the Secretary of New
Guarantor dated the date hereof certifying that each of the foregoing documents
remains in full force and effect and have not been modified or amended, except
as described therein;
          8.6 Agent shall have received, in form and substance reasonably
satisfactory to Agent, from New Guarantor, Secretary’s Certificates of
Directors’ Resolutions, Corporate By-laws and Incumbency evidencing the adoption
and subsistence of corporate resolutions approving the execution, delivery and
performance by New Guarantor of this Amendment and the agreements, documents and
instruments to be delivered pursuant to this Amendment;
          8.7 Agent shall have received, in form and substance reasonably
satisfactory to Agent, a Secretary’s Certificate from Parent and each Borrower,
with respect to, among other things, resolutions of the Board of Directors (or
the equivalent) of Parent and such Borrower evidencing the adoption and
subsistence of resolutions approving the execution, delivery and performance by
Parent and such Borrower of this Amendment and the Loan Agreement as amended by
this Amendment.

11



--------------------------------------------------------------------------------



 



          8.8 Agent shall have received good standing certificates (or its
equivalent) from the Secretary of State (or comparable official) from each
jurisdiction where the nature and extent of the business transacted by New
Guarantor or ownership of assets makes such qualification necessary, except for
those jurisdictions in which the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect;
          8.9 Agent shall have received, in form and substance reasonably
satisfactory to Agent, such opinions of counsel to Parent, New Guarantor and the
Borrowers with respect to the matters contemplated by this Amendment, addressed
to Agent, as Agent shall reasonably require;
          8.10 After giving effect to the amendments provided for herein, no
Default or Event of Default shall exist or have occurred;
          8.11 Agent shall have received UCC, Federal and State tax lien and
judgment searches against New Guarantor in all relevant jurisdictions, as
reasonably determined by Agent; and
          8.12 Agent shall have received evidence of insurance and loss payee
endorsements required under the Loan Agreement and under the other Financing
Agreements with respect to Parent, New Guarantor and the Borrowers, in form and
substance reasonably satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee.
Section 9. Provisions of General Application.
          9.1 Effect of this Amendment. Except as modified pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof. This Amendment represents the entire agreement and understanding
concerning the subject matter hereof and thereof between the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written. To the
extent of a conflict between the terms of this Amendment and the other Financing
Agreements, the terms of this Amendment shall control. The Loan Agreement and
this Amendment shall be read and construed as one agreement.
          9.2 Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
          9.3 Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
          9.4 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

12



--------------------------------------------------------------------------------



 



          9.5 Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. This Amendment may be executed and delivered by telecopier
or other method of electronic transmission with the same force and effect as if
it were a manually executed and delivered counterpart.
          9.6 Notices. The notice address of the Administrative Borrower
Representative or any Borrower or Guarantor set forth in Section 13.3 of the
Loan Agreement is amended as of the date hereof to be the following address:
11116 South Towne Square, Suite 101
St. Louis, MO 63123
Attention: Glenn Holler
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused
these presents to be duly executed as of the day and year first above written.

                  BORROWERS    
 
                OMEGA WIRE, INC.         IWG RESOURCES, LLC         WIRE
TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Rodney D. Kent    
 
     
 
   
 
  Name:   Rodney D. Kent    
 
     
 
   
 
  Title:   Chief Executive Officer    
 
     
 
   
 
                GUARANTORS    
 
                INTERNATIONAL WIRE GROUP, INC.    
 
           
 
  By:   /s/ Rodney D. Kent    
 
     
 
   
 
  Name:   Rodney D. Kent    
 
     
 
   
 
  Title:   Chief Executive Officer    
 
     
 
   
 
                IWG HIGH PERFORMANCE         CONDUCTORS, INC.    
 
           
 
  By:   /s/ Rodney D. Kent    
 
     
 
   
 
  Name:   Rodney D. Kent    
 
     
 
   
 
  Title:   Chief Executive Officer    
 
     
 
   

          AGENT    
 
        SILVER POINT FINANCE, LLC, as Agent    
 
       
By:
  /s/ Zachary M. Zeitlin    
 
 
 
   
Name:
  Zachary M. Zeitlin    
 
 
 
   
Title:
  Authorized Signatory    
 
 
 
   

[SIGNATURES CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

          LENDERS    
 
        SPCP GROUP III, LLC    
 
       
By:
  /s/ Richard Petrill    
 
 
 
   
Name:
  Richard Petrill    
 
 
 
   
Title:
  Authorized Signatory    
 
 
 
   
 
        Commitment: $6,000,000    
 
        SEA PINES FUNDING L.L.C.    
 
       
By:
  /s/ Richard Petrill    
 
 
 
   
Name:
  Richard Petrill    
 
 
 
   
Title:
  Authorized Signatory    
 
 
 
   
 
        Commitment: $14,640,000    
 
        TRS THEBE LLC    
 
       
By:
  /s/ Richard Petrill    
 
 
 
   
Name:
  Richard Petrill    
 
 
 
   
Title:
  Authorized Signatory    
 
 
 
   
 
       
Commitment: $9,360,000
   

 